DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112


 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation reciting “wherein the ingredient label further comprises an upper portion and a lower portion, and ingredient information displayed in the upper portion relates only to ingredients present in the personal care composition at a concentration of 1% or more, and wherein the ingredient information is ordered according to ingredient concentration” is indefinite. It is unclear how the first portion and second portion required by claim 1 are related to the upper portion and lower portion required by claim 8. It is not clear if the limitations of claim 8 are intended to further limit the first portion required by claim 1 or if the limitations of claim 8 are reciting additional features of completely different areas of the ingredient label. Furthermore, it is not clear what, if anything, is required to be in the lower portion. 
Additionally, it is not clear what units are to be correlated with “a concentration of 1% or more” as the claim does not specify whether it is by weight, by mass, by volume, etc. 
Regarding claim 9, 
Regarding claim 10, this claim is also rejected under 112, second paragraph based upon its dependency from claim 9. 
Regarding claim 11, the limitation reciting “wherein the product is in a brick-and-mortar retail environment” is indefinite as it is unclear what structural feature is required by the claim limitation, or how the limitation further limits the structure of the claimed personal care product. It appears that the limitation recited an intended use or potentially a method of using the claimed product and will be treated as such for the purposed of applying prior art. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 2, 3, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A label going above and beyond” (hereafter referred to as “Beyond”; https://www.labelandnarrowweb.com/contents/view_blog/2019-03-06/a-label-going-above-and-beyond/, 03/06/2019). 
Regarding claims 1, 2, 3 and 7, Beyond teaches a container of Dawn dish soap (personal care product/cosmetic skin product) comprising a container (package) with soap therein (personal care composition disposed in a package) and an ingredient label on the container (package) wherein the ingredient label includes 10 or more ingredients. As shown by the image, the label includes a first portion containing a formal ingredient name for each ingredient in the product and a second portion containing the purpose of the ingredient (additional information that relates to the formal ingredient name in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns. 
Regarding claim 5, Beyond teaches all the limitations of claim 1 above, and in looking at the image of the label in the reference, the first portion of the label comprising formal ingredient information contains between 20% and 50% of the surface area of the ingredient label shown. 
Regarding claim 11, The limitation reciting “wherein the product is in a brick-and-mortar retail environment” is considered functional language related to the intended use of the process of using and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Beyond teaches all the structural . 
	

Claim(s) 1, 2, 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The Informed Consumer: Better Decision Making in Cosmetics Selection” (hereafter referred to as “Consumer”; http://cosmeticsciencereview.com/2018/01/15/the-informed-consumer-better-decision-making-in-cosmetics-selection/; 01/15/2018). 
Regarding claims 1, 2 and 7, Consumer teaches a container of sunscreen (personal care product/cosmetic skin product) comprising a sunscreen container (package) with sunscreen therein (personal care composition) and an ingredient label on the container. 
The ingredient label includes a first portion containing formal ingredient names for each ingredient in the product (active ingredients) and a second portion containing the purpose of the ingredient (additional ingredient information that relates to the formal ingredient names in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns.
Regarding claim 3, Consumer teaches that the sunscreen comprises 10 or more ingredients as shown in the active ingredients and inactive ingredients sections. 
Regarding claim 11, The limitation reciting “wherein the product is in a brick-and-mortar retail environment” is considered functional language related to the intended . 


Claim(s) 1, 2, 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napoleon Perdis Product packaging (hereafter referred to as “Napoleon”, https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7464141c-7f51-4c45-8f17-8ba403e09a50&type=display; Revised 03/2018).
Regarding claims 1, 2 and 7, Napoleon teaches a product and packaging for advanced mineral care make up (personal care composition) disposed therein and an ingredient label disposed on the packaging. The ingredient label includes a first portion containing formal ingredient names for the active ingredients in the product and a second portion containing the purpose of each active ingredient (additional information that relates to the formal ingredient names in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns.
Regarding claim 3, 
Regarding claim 11, The limitation reciting “wherein the product is in a brick-and-mortar retail environment” is considered functional language related to the intended use of the process of using and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Napoleon teaches all the structural features of claim 1 as described above and would therefore be capable of performing in the manner claimed. 


Claim(s) 1, 2, 3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammi the Beauty Buff “Review: Neutrogena Naturals Purifying Makeup Remover Cleansing Wipes” (hereafter referred to as “Neutrogena”; http://www.sammithebeautybuff.com/2015/04/review-neutrogena-naturals-purifying_26.html; 04/26/2015). 
Regarding claims 1, 2, 3 and 7, Neutrogena teaches a product such as Neutrogena Naturals Purifying Makeup Remover Cleansing Wipes (personal care product/cosmetic skin care product) disposed in a package, wherein the package comprises an ingredient label including a first portion containing a list of formal ingredient names for each ingredient in the product and a second portion containing the source for each ingredient (i.e. additional ingredient information that relates to the formal ingredient names in the first portion). The ingredient label lists 10 ingredients and the ingredient names and sources (i.e. additional ingredient information that relates to the formal ingredient names in the first portion) are arranged in a side-by-side column format such that the formal ingredient name and source (i.e. additional ingredient 
Regarding claim 11, The limitation reciting “wherein the product is in a brick-and-mortar retail environment” is considered functional language related to the intended use of the process of using and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Neutrogena teaches all the structural features of claim 1 as described above and would therefore be capable of performing in the manner claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 8, 9, 10, 12, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “A label going above and beyond” (hereafter referred to as “Beyond”; https://www.labelandnarrowweb.com/contents/view_blog/2019-03-06/a-label-going-above-and-beyond/, 03/06/2019). 
Regarding claim 4, Beyond teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Beyond to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. 
Regarding claim 6, Beyond teaches all the limitations of claim 5 above, and the reference does not expressly teach the ratio of the surface area of the first portion of the ingredient label to the second portion of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claims 8 and 9, Beyond teaches all the limitations of claim 1 above. Beyond teaches that the label comprises an upper portion where the ingredient table is provided and a lower portion under the ingredient table where additional information is provided. 
The reference does not expressly teach that the ingredient label further comprises an upper portion containing ingredients that are present in an amount of 1% or more and ordered according to ingredient concentration as required by claim 8, as well as a lower portion relating to ingredients present in the composition at concentrations less than 1% by weight and at least some of the information is ordered according to a common characteristic shared by two or more ingredients.  
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Beyond to comprise any information about the product, including a section highlighting the ingredients contained at a concentration of 1% or more and a different section highlighting ingredients present at a concentration of less than 1% by weight, to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claim 10, Beyond teaches all the limitations of claim 1 above, and further teaches that the ingredients are listed alphabetically and by purpose. 
Regarding claims 12, 13, 15 and 17, Beyond teaches a container of Dawn dish soap (personal care product/cosmetic skin product) comprising a container (package) with soap therein (personal care composition disposed in a package) and an ingredient label on the container (package) wherein the ingredient label includes 10 or more ingredients. As shown by the image, the label includes a first portion containing a formal ingredient name for each ingredient in the product and a second portion containing the purpose of the ingredient (additional information that relates to the formal ingredient name in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name 
Beyond does not expressly teach that the first portion includes a list that designates an ingredient at an amount of 0.5% or more and a third portion containing a list of formal ingredient names in an amount of 0.5% or less. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Beyond to comprise any information about the product, such as a portion including ingredients at concentrations of 0.5% or more and a portion including ingredients at concentrations less than 0.5%. 
Regarding claim 14, Beyond teaches all the limitations of claim 12 above, and while the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Beyond to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. 
Regarding claim 16, Beyond teaches all the limitations of claim 12 above, however, the reference does not expressly teach that the formal ingredient name in the third portion are highlighted and at least one of an informal ingredient name and additional ingredient information of the active ingredient is provided below the list of formal ingredient names in the third portion. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Beyond to comprise any information about the product, such as highlighting formal ingredient names in the third portion and additionally including informal ingredient names or additional information about the ingredient below the list of formal ingredient names in the third portion. 

Claim(s) 4, 5, 6, 8, 9, 10, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over “The Informed Consumer: Better Decision Making in Cosmetics Selection” (hereafter referred to as “Consumer”; http://cosmeticsciencereview.com/2018/01/15/the-informed-consumer-better-decision-making-in-cosmetics-selection/; 01/15/2018). 
Regarding claims 4 and 5, Consumer teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2, or that the first portion of the ingredient label occupies about 20% to 50% of the surface area of the ingredient label. 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Consumer to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6, 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claims 8 and 9, Consumer teaches all the limitations of claim 1 above. The reference does not expressly teach that the ingredient label further comprises an upper portion containing ingredients that are present in an amount of 1% or more and ordered according to ingredient concentration as required by claim 8, as well as a lower portion relating to ingredients present in the composition at concentrations less than 1% by weight and at least some of the information is ordered according to a common characteristic shared by two or more ingredients.  
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would 
Regarding claim 10, Consumer teaches all the limitations of claim 1 above, and further teaches that the ingredients are listed alphabetically and by purpose. 
Regarding claims 12, 13, 15 and 17, Consumer teaches a container of sunscreen (personal care product/cosmetic skin product) comprising a sunscreen container (package) with sunscreen therein (personal care composition) and an ingredient label on the container. 
The ingredient label includes a first portion containing formal ingredient names for each ingredient in the product (active ingredients) and a second portion containing the purpose of the ingredient (additional ingredient information that relates to the formal ingredient names in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns. As shown by the image, of the label in the reference, the first portion and the second portion of the label occupy about 30% to 95% of the surface area of the ingredient label. 
Consumer does not expressly teach that the first portion includes a list that designates an ingredient at an amount of 0.5% or more and a third portion containing a list of formal ingredient names in an amount of 0.5% or less. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Consumer to comprise any information about the product, such as a portion including ingredients at concentrations of 0.5% or more and a portion including ingredients at concentrations less than 0.5%. 
Regarding claim 14, Consumer teaches all the limitations of claim 12 above, and while the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by 
Regarding claim 16, Consumer teaches all the limitations of claim 12 above, however, the reference does not expressly teach that the formal ingredient name in the third portion are highlighted and at least one of an informal ingredient name and additional ingredient information of the active ingredient is provided below the list of formal ingredient names in the third portion. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Consumer to comprise any information about the product, such as highlighting formal ingredient names in the third portion and additionally including informal ingredient names or additional information about the ingredient below the list of formal ingredient names in the third portion. 





Claim(s) 4, 5, 6, 8, 9, 10, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Napoleon Perdis Product packaging (hereafter referred to as “Napoleon”, https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7464141c-7f51-4c45-8f17-8ba403e09a50&type=display; Revised 03/2018).
Regarding claims 4 and 5, Napoleon teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2, or that the first portion of the ingredient label occupies about 20% to 50% of the surface area of the ingredient label. 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Napoleon to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6, 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claims 8 and 9, Napoleon teaches all the limitations of claim 1 above. The reference does not expressly teach that the ingredient label further comprises an upper portion containing ingredients that are present in an amount of 1% or more and ordered according to ingredient concentration as required by claim 8, as well as a lower portion relating to ingredients present in the composition at concentrations less than 1% by weight and at least some of the information is ordered according to a common characteristic shared by two or more ingredients.  
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would 
Regarding claim 10, Napoleon teaches all the limitations of claim 1 above, and further teaches that the ingredients are listed alphabetically and by purpose. 
Regarding claims 12, 13 and 17, Napoleon teaches a product and packaging for advanced mineral care make up (personal care composition) disposed therein and an ingredient label disposed on the packaging. The ingredient label includes a first portion containing formal ingredient names for the active ingredients in the product and a second portion containing the purpose of each active ingredient (additional information that relates to the formal ingredient names in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns. Napoleon teaches that the sunscreen comprises 10 or more ingredients as shown in the active ingredients and inactive ingredients sections. 
Napoleon does not expressly teach that the first portion includes a list that designates an ingredient at an amount of 0.5% or more and a third portion containing a list of formal ingredient names in an amount of 0.5% or less. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, such as a portion including ingredients at concentrations of 0.5% or more and a portion including ingredients at concentrations less than 0.5%. 
Regarding claims 14 and 15, Napoleon teaches all the limitations of claim 12 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2 or that the first and second portions of the ingredient label occupy 30% to 95% of the surface area of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Napoleon to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the first and second portions of the label to fall within the range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claim 16, Napoleon teaches all the limitations of claim 12 above, however, the reference does not expressly teach that the formal ingredient name in the third portion are highlighted and at least one of an informal ingredient name and additional ingredient information of the active ingredient is provided below the list of formal ingredient names in the third portion. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, such as highlighting formal ingredient names in the third portion and additionally including informal ingredient names or additional information about the ingredient below the list of formal ingredient names in the third portion. 

Claim(s) 4, 5, 6, 8, 9, 10, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sammi the Beauty Buff “Review: Neutrogena Naturals Purifying Makeup Remover Cleansing Wipes” (hereafter referred to as “Neutrogena”; http://www.sammithebeautybuff.com/2015/04/review-neutrogena-naturals-purifying_26.html; 04/26/2015).
Regarding claims 4 and 5, Neutrogena teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2, or that the first portion of the ingredient label occupies about 20% to 50% of the surface area of the ingredient label. 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Neutrogena to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6,  Neutrogena teaches all the limitations of claim 5 above, and the reference does not expressly teach the ratio of the surface area of the first portion of the ingredient label to the second portion of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claims 8 and 9, Neutrogena teaches all the limitations of claim 1 above. The reference does not expressly teach that the ingredient label further comprises an upper portion containing ingredients that are present in an amount of 1% or more and ordered according to ingredient concentration as required by claim 8, as well as a lower portion relating to ingredients present in the composition at concentrations less than 1% by weight and at least some of the information is ordered according to a common characteristic shared by two or more ingredients.  
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Neutrogena to comprise any information about the product, including a section highlighting the ingredients contained at a concentration of 1% or more and a different section highlighting ingredients present at a concentration of less than 1% by weight, to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claim 10, Neutrogena teaches all the limitations of claim 1 above, and further teaches that the ingredients are listed alphabetically and by purpose. 
Regarding claims 12, 13 and 17, Neutrogena teaches a product such as Neutrogena Naturals Purifying Makeup Remover Cleansing Wipes (personal care product/cosmetic skin care product) disposed in a package, wherein the package comprises an ingredient label including a first portion containing a list of formal ingredient names for each ingredient in the product and a second portion containing the source for each ingredient (i.e. additional ingredient information that relates to the formal ingredient names in the first portion). The ingredient label lists 10 ingredients and the ingredient names and sources (i.e. additional ingredient information that relates to the formal ingredient names in the first portion) are arranged in a side-by-side column format such that the formal ingredient name and source (i.e. additional ingredient 
 Neutrogena does not expressly teach that the first portion includes a list that designates an ingredient at an amount of 0.5% or more and a third portion containing a list of formal ingredient names in an amount of 0.5% or less. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Neutrogena to comprise any information about the product, such as a portion including ingredients at concentrations of 0.5% or more and a portion including ingredients at concentrations less than 0.5%. 
Regarding claims 14 and 15, Neutrogena teaches all the limitations of claim 12 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2 or that the first and second portions of the ingredient label occupy 30% to 95% of the surface area of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Neutrogena to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the first and second portions of the label to fall within the range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claim 16, Neutrogena teaches all the limitations of claim 12 above, however, the reference does not expressly teach that the formal ingredient name in the third portion are highlighted and at least one of an informal ingredient name and additional ingredient information of the active ingredient is provided below the list of formal ingredient names in the third portion. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785